Title: Thurdsday. April 25th. 1771.
From: Adams, John
To: 


       Dined last Monday at Brighams in Southborough, and lodged at Furnasses in Shrewsbury. Next day dined at Mr. Putnams in Worcester, and at the same Place, dined on Wednesday. This day dined at Mr. Paines—with much Company. At about 2 O Clock this day We finished the famous Cause of Cutler vs. Pierpont and Davis—an Action of Trespass for compelling the Plaintiff to store his Goods with the Committee at Boston and carting him &c.
       We had Stories about Fort George, the Duke of York, and a warm Gentleman at Cambridge, Bob. Temple.
       The D. of York was in a Battle at Sea, a cannon Ball hit a Mans Head and dashed his Blood and Brains in the Dukes Face and Eyes. The Duke started, and leaped quite out of the Rank. The Officer, who commanded, said, pray your Highness dont be frightened.—The Duke replyed Oh sir, I am not frightened but I wonder what Business that fellow had here with so much Brains in his Head.
       The warm Gentleman at Cambridge was Bob. Temple. A Number of Gentlemen at Cambridge his Friends got into a Quarrell and Squabble and somebody knowing they all had a great Esteem of Temple begged him to interpose and use his Influence to make Peace. At last he was perswaded, and went in among the Persons, and one of the first Steps he took to make Peace was to give one of the Persons a Blow in the Face with his fist.
       Strong insinuated privately at the Bar, another Story. He said the Defence put him in Mind of the Answer of a Young fellow to the Father of a Girl. The Father caught the young Fellow in naked Bed with his Daughter. The old Man between Grief and Rage broke out into Reproaches.—You Wretch, what do you mean by trying to get my Daughter with Child? The Young fellow answered him, I try to get your Daughter with Child! I was trying not to get her with Child.
       Thus, the Defendants are to be laughed and storied out of large Damages no doubt.
       However the Jury gave none. They could not Agree. 8 were for Defendants, 4 for Plaintiff.
      